Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 9/23/2022 has been entered.  New claim 81 was added.  Claims 1, 23, 24 and 59 were amended.  Claims 27, 33 and 79 were cancelled.  Claims 60-78 are withdrawn.  Claims 1, 2, 23, 24, 30, 31, 37, 57-59, 80 and 81 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Applicants amendment has necessitated a new rejection.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 23, 30, 31, 57-59, 80 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goertz et al. (US 6,039,781; March 21, 2000) in view of Sheffer et al. (AU 2010359757; published March 1, 2012).
Applicant’s Invention
Applicant claims an agricultural formulation comprising about 40-90% by weight linseed oil, about 10-40% by weight particulate materials and 0.1-15% by weight a surfactant.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Goertz et al. teach a controlled release fertilizer comprising a granular core of nutrient material, a coating of an organic oil that is cured after a polymeric encapsulating coat, wherein the organic oil selected from linseed oil, soybean oil and tung oil is mixed with a binding agent selected from clays, talcs and mixtures thereof (Claims 1, 2 and 12).  The organic oil is preferably raw linseed oil and the binding agent is preferably fine clay (claims 4 and 5).  With respect to claim 27, Goertz et al. teach the fertilizer further comprises one or more secondary nutrients and micronutrients (claim 9).  With respect to claim 59 the preferred formulations comprise 25% clay and 75% raw linseed oil (Table 3).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Goertz et al. do not teach 0.1-15% by weight surfactant, particularly selected from ethoxylated alcohol, guar, xanthan.  With respect to claims 23 Goertz does not teach the specific clay is kaolin or attapulgite (attaclay).  It is for this reason that Sheffer et al. is joined.
Sheffer et al. disclose fungicidal formulations comprising fungicides, a carrier and a surfactant [00044-45].  The surfactant imparts stability, dispersibility and spreading properties include ethoxylated alcohols [00046].  Forming water dispersible granules are formed by mixing alcohol ethoxylate with solid carriers selected from kaolin, attaclay and fertilizers [00053-54].  Preferred formulations comprise active ingredients with 9% surfactant and 11% carrier (Table 1; [00059]).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Goertz et al. and Sheffer et al. both teach granule formulations comprising clays and fertilizers.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Goertz et al. and Sheffer et al. to include 9% ethoxylated alcohol with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Goertz et al. and Sheffer et al. to further include 9% surfactant to aid in stabilizing the formulations and to improve dispersibility and spreading of the active ingredients.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Goertz et al. and Sheffer et al. to include kaolin or attaclay as a carrier with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Goertz et al. and Sheffer et al. to further include kaolin or attaclay to act as a carrier of active ingredients in granule formulations.  

Claims 24 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goertz et al. (US 6,039,781; March 21, 2000) in view of Sheffer et al. (AU 2010359757; published March 1, 2012) in further view of Bessette (US 2003/0194454; published October 16, 2003).
Applicant’s Invention
Applicant claims an agricultural formulation comprising about 40-90% by weight linseed oil, about 10-40% by weight particulate materials and 0.1-15% by weight a surfactant.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Goertz et al. and Sheffer et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claim 24, Goertz et al. and Sheffer et al. do not specify the clays is bentonite.  With respect to claim 37, Goertz et al. does not specify a curing additive.
It is for this reason that Bessette is joined.
Bessette teach pesticidal compositions comprising rosemary and/or wintergreen oil (abstract).   Carriers assist the formulations with delivery and include solid carriers such as bentonite, attapulgite, sepiolite and kaolin are used and botanical oils such as soy oil [0069; 0072].  The formulations include surfactants as part of the delivery system by acting as wetting agents and dispersants which facilitates or aids in spreading oils [0064].  The formulations also include pigments (curing additive) which are metal salts [0073].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Goertz et al., Sheffer et al. and Bessett et al. teach agricultural formulations comprising clays.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Goertz et al., Sheffer et al. and Bessett et al. to include clays selected from bentonite, attapulgite, sepiolite and kaolin with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Goertz et al., Sheffer et al. and Bessett et al.  to further include bentonite as a carrier which aids in delivery of the active ingredients.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goertz et al., Sheffer et al. and Bessett et al. to include curing additives with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Goertz et al., Sheffer et al. and Bessett et al.  to further metal salts to act as curing additives and as pigments in the formulation.  

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617